Citation Nr: 0011055	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-51 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a rectal cyst.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1951 to 
June 1952 and from July 1955 to March 1957.

This matter arises from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

A rating decision in April 1999 denied service connection for 
a concussion, and a statement of the case was issued in 
November 1999.  However, the file does not contain a 
substantive appeal from the veteran on that issue.  Since the 
veteran has not perfected an appeal of the issue, the Board 
does not have jurisdiction to act on it, and the issue of 
service connection for a concussion is not before the Board.  
See 38 C.F.R. §§ 20.200, 20.302(c) (1999).


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
rectal cyst and her military service or any incident during 
such service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a rectal cyst is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

The Board must first determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim may also be well grounded based on 
chronicity and continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); see also Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran's service medical records are negative for 
complaints, treatment, or a diagnosis related to a rectal 
cyst.  External hemorrhoids were noted on the veteran's March 
1957 service separation physical examination.

An April 1960 medical record from a United States Public 
Hospital reflects that the veteran underwent excision of a 
rectal cyst.  The diagnosis was epithelial retention cyst of 
the rectum.

The Board observes that it is unclear whether the veteran 
currently suffers from a rectal cyst disability.  For 
example, there is no diagnosis of a recurrent rectal cyst.  
Even assuming (without deciding) that the veteran currently 
does have a rectal cyst disability, there is no medical 
evidence linking a current rectal cyst disability to her 
military service.  While the veteran has contended that she 
has a rectal cyst related to service, her contentions do not 
make her service connection claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995) (holding 
that laypersons are not competent to offer medical opinions).  
As the veteran has not presented any competent medical 
evidence that she currently suffers from a rectal cyst 
related to service, and as there is no medical evidence 
linking any cysts experienced after service to her military 
service, her claim for service connection for a rectal cyst 
is not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a).  See Savage, supra.



The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

By this decision, the Board is informing the veteran that her 
service connection claim requires medical evidence of a nexus 
to service to meet the requirements of a well-grounded claim.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a rectal cyst is 
denied.


REMAND

The veteran submitted evidence concerning the issue of 
entitlement to TDIU to the RO prior to the transfer of her 
claims file to the Board.  The evidence was not accompanied 
by a waiver of RO consideration, nor was it addressed in a 
supplemental statement of the case.  The evidence in question 
(a January 2000 letter from the veteran's private 
psychiatrist) is relevant to the TDIU issue in appellate 
status.  Accordingly, the evidence must be referred to the RO 
for review and preparation of a supplemental statement of the 
case.  38 C.F.R. § 20.1304(c) (1999).

By rating decision in April 1999, the RO denied an increased 
evaluation for the veteran's service-connected left little 
finger disability.  In a statement received in May 1999, the 
veteran's representative effectively expressed disagreement 
with the decision to deny the increased evaluation.  Under 
the circumstances, the record shows that the veteran has 
initiated an appeal from the April 1999 rating decision.  
Further, by rating decision in November 1999, the RO 
increased the evaluation for the veteran's service-connected 
anxiety reaction to 50 percent.  In a statement (VA From 9) 
dated December in 1999 (and received January 4, 2000) the 
veteran expressed disagreement with the 50 percent 
evaluation.  Under the circumstances, the record shows that 
she has effectively initiated an appeal from the April and 
November 1999 rating decisions.

Based on the foregoing, appropriate action, including 
issuance of a statement of the case on these increased rating 
issues, is therefore necessary.  38 C.F.R. § 19.26.  Although 
the Board in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims has now made it clear that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the April 1999 and 
November 1999 rating decisions which 
denied an increased evaluation for the 
veteran's left little finger disability 
and increased the evaluation for the 
veteran's service-connected anxiety 
reaction to 50 percent.  The veteran 
should be clearly advised of the need to 
file a timely substantive appeal if the 
veteran wishes to complete an appeal from 
this determination.

2.  The RO should then readjudicate the 
veteran's claim for TDIU, taking into 
account the entire record, including the 
evidence that was submitted by the 
veteran and received by the RO in January 
2000.  If the determination remains 
adverse to the veteran, she should be 
provided a supplemental statement of the 
case, which addresses the additional 
evidence submitted.  The veteran and her 
representative should be afforded the 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



